14 N.Y.3d 756 (2010)
CITY OF NEW YORK et al., Plaintiffs,
v.
THOMAS A. MAUL, Defendant.
L.J. et al., Intervenors-Respondents,
v.
JOHN B. MATTINGLY, as Commissioner, New York City Administration for Childrens' Services, Appellant, et al., Defendant.
Court of Appeals of New York.
Submitted February 16, 2010.
Decided February 18, 2010.
Motion by New York State Association of Counties for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.